Case 9:19-cv-00230-RC-ZJH Document 11 Filed 10/14/20 Page 1 of 2 PageID #: 20



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


ALEX GARZA                                               §

VS.                                                      §               CIVIL ACTION NO. 9:19-CV-230

DIRECTOR, TDCJ-CID                                       §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Alex Garza, an inmate confined at the Polunsky Unit with the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights
complaint pursuant to 42 U.S.C. § 1983 against defendant Director, TDCJ-CID.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting plaintiff’s motion to voluntarily dismiss his claims

(docket entry no. 9).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1

                                                     ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in




       1
           Plaintiff received a copy of the Report and Recommendation on August 24, 2020 (docket entry no. 10).
Case 9:19-cv-00230-RC-ZJH Document 11 Filed 10/14/20 Page 2 of 2 PageID #: 21



accordance with the recommendations of the Magistrate Judge.

                 So ORDERED and SIGNED, Oct 14, 2020.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                             2
